           Case 5:21-cv-00281-JD Document 1 Filed 03/31/21 Page 1 of 13




                               UNITED STATES DISTRICT COURT
                                Western District of Oklahoma

 Shannon Vculek,                                  §
                                                  §
                       Plaintiff,                 §
                                                  §       CASE No.: CIV-21-281-JD
                                                                    ___________
                                                  §
 v.                                               §
                                                  §
 Harold Hoehner, Jr., Hoehner’s                   §
 Technical Services, Inc., and Cactus             §
 Drilling Company, LLC                            §
                                                  §
                       Defendants.                §

                                    Plaintiff’s Original Complaint

         Shannon Vculek (“Vculek” or “Plaintiff”) brings this Fair Labor Standards Act

(“FLSA”) and this New Mexico Minimum Wage Act (“NMMWA”), N.M. Stat. Ann. § 50-4-

19, et seq. suit against Harold Hoehner, Jr. (“Hoehner”), Hoehner’s Technical Services, Inc.

(“HTS”), and Cactus Drilling Company, LLC (“Cactus Drilling”) (Hoehner, HTS and Cactus

Drilling each a “Defendant” and collectively “Defendants”) and shows as follows:

1. Nature of Suit.

      1.1. The Department of Labor states that the misclassification of employees as

         independent contractors presents one of the most serious problems facing

         affected workers, employers and the entire economy. Misclassified employees

         often are denied access to critical benefits and protections to which they are

         entitled, such as the minimum wage, overtime compensation, family and medical

         _______________________________________________________________________________
                                     Plaintiff’s Original Complaint
                                                 Page | 1
     Case 5:21-cv-00281-JD Document 1 Filed 03/31/21 Page 2 of 13




   leave, unemployment insurance, and safe workplaces. Employee misclassification

   generates substantial losses to the federal government and state governments in

   the form of lower tax revenues, as well as to state unemployment insurance and

   workers’ compensation funds. It hurts taxpayers and undermines the economy.

1.2. The FLSA was passed by Congress in 1938 as remedial legislation intended to

   benefit and protect workers. See Barrentine v. Ark.-Best Freight Sys., Inc., 450 U.S.

   728,739 (1981); Rutherford Food Corp. v. McComb, 331 U.S. 722, 727 (1947). One

   of the primary purposes of the FLSA is to protect workers from “substandard

   wages and oppressive working hours.” Barrentine, 450 U.S. at 739; see 29 U.S.C. §

   202(a), (b) (stating Congress’ intent to eliminate substandard labor conditions).

   “[T]he FLSA was designed to give specific minimum protections to individual

   workers and to ensure that each employee covered by the Act would receive ‘[a]

   fair day’s pay for a fair day’s work’ and would be protected from the evil of

   ‘overwork’ as well as ‘underpay.’” Barrentine, 450 U.S. at 739 (quoting Overnight

   Motor Transp. Co. v. Missel, 316 U.S. 572, 578 (1942) (quoting 81 Cong. Rec. 4983

   (1937) (message of President Roosevelt))). To achieve its humanitarian goals, the

   FLSA “limits to 40 a week the number of hours that an employer may employ any

   of his employees subject to the Act, unless the employee receives compensation

   for his employment in excess of 40 hours at a rate not less than one and one-half



   _______________________________________________________________________________
                               Plaintiff’s Original Complaint
                                           Page | 2
         Case 5:21-cv-00281-JD Document 1 Filed 03/31/21 Page 3 of 13




       times the regular rate at which he is employed.” Walling v. Helmerich & Payne,

       323 U.S. 37, 40 (1944) (discussing the requirements of 29 U.S.C. § 207 (a)).

   1.3. Defendants failed to pay Plaintiff in accordance with the FLSA or the NMMWA.

       Specifically, Plaintiff was paid as independent contractors instead of as an

       employee. As a result, Defendants failed to pay Plaintiff at time and one half his

       regular rate of pay for hours worked in a workweek in excess of forty hours.

2. Parties.

   2.1. Vculek is an individual residing in this District who was employed by Defendant

       within the meaning of the FLSA within the three-year period preceding the filing

       of this Complaint. Vculek’s consent to be a party plaintiff is being filed as an

       Exhibit to this Complaint.

   2.2. HTS is a corporation existing under the laws of Oklahoma. HTS has an office in

       this District. The registered agent is Harold Hoehner, Jr., 3028 SW 92ND, Oklahoma

       City, OK 73159.

   2.3. Cactus Drilling is a limited liability company existing under the laws of Oklahoma.

       Cactus Drilling has an office in this District. The registered agent is Frederic

       Dorwart, 124 E 4TH ST, Tulsa, OK 74103.

   2.4. Defendants have employees working in this district and in the oil fields in New

       Mexico, Texas and Louisiana.

3. Jurisdiction and Venue.

      _______________________________________________________________________________
                                  Plaintiff’s Original Complaint
                                              Page | 3
         Case 5:21-cv-00281-JD Document 1 Filed 03/31/21 Page 4 of 13




   3.1. Venue of this action is proper in this district because the events giving rise to the

       cause of action alleged herein occurred in this judicial district and Defendants

       maintain one or more regional offices in this District and Division. Venue exists in

       the judicial district pursuant to 28 U.S.C. § 1391.

   3.2. Defendants carry on substantial business in the Western District of Oklahoma,

       have offices in this District and have sufficient minimum contacts with this state

       to be subject to this Court’s jurisdiction.

   3.3. Further, the acts and omissions that form the basis of the lawsuit (i.e.,

       Defendants’ failure to pay overtime compensation) occurred within this District.

   3.4. This Court has jurisdiction over this case pursuant to the district court’s federal

       question jurisdiction as set forth in 28 U.S.C. § 1331. Specifically, this case is

       brought pursuant to the FLSA, 29 U.S.C. § 201 et seq., as amended.

   3.5. Plaintiff requests that this Court exercise its supplemental jurisdiction over the

       New Mexico state law claims. 28 U.S.C. § 1367.

4. Coverage.

   4.1. At all material times, Defendants have acted, directly or indirectly, in the interest

       of an employer with respect to Plaintiff.

   4.2. At all material times, Defendants have been an employer within the meaning of

       Section 3(d) of the FLSA, 29 U.S.C. § 203(d).



      _______________________________________________________________________________
                                  Plaintiff’s Original Complaint
                                              Page | 4
      Case 5:21-cv-00281-JD Document 1 Filed 03/31/21 Page 5 of 13




4.3. At all material times, Defendants have been an enterprise within the meaning of

    Section 3(r) of the FLSA, 29 U.S.C. § 203(r).

4.4. At all material times, Defendants have been an enterprise engaged in

    commerce or in the production of goods for commerce within the meaning of

    Section 3(s)(1) of the FLSA, 29 U.S.C. § 203(s)(1), in that said enterprise has had

    employees engaged in commerce or in the production of goods for commerce,

    or employees handling, selling, or otherwise working on goods or materials

    that have been moved in or produced for commerce by any person and in that

    said enterprise has had and has an annual gross volume of sales made or business

    done of not less than $500,000 (exclusive of excise taxes at the retail level which

    are separately stated). Plaintiff worked on equipment that had traveled in

    interstate commerce. Mechanical equipment and mechanical supplies used by

    Plaintiff were manufactured out of state and shipped in state for consumption

    and use. The drilling rigs and facilities on which Plaintiff worked are assembled

    with equipment from out of state and produce oil and gas that flows in interstate

    commerce. Plaintiff used the instrumentalities of interstate commerce in the

    performance of his duties.

4.5. Two or more of Defendants’ employees, engage in commerce by using equipment

    that has traveled in interstate commerce. By way of example and not by

    limitation, Defendants’ employees used/use:

   _______________________________________________________________________________
                               Plaintiff’s Original Complaint
                                           Page | 5
      Case 5:21-cv-00281-JD Document 1 Filed 03/31/21 Page 6 of 13




   4.5.1. Oil field equipment that has been manufactured and shipped across state

        lines;

   4.5.2. computers     and    telecommunications       equipment     that   has     been

        manufactured and shipped across state lines;

   4.5.3. office equipment, such as copiers, that has been manufactured and shipped

        across state lines;

   4.5.4. the interstate telephone systems, landline and cellular, to recruit and

        employ individuals for operational positions;

   4.5.5. The United States postal system to send mail across state lines; and

   4.5.6. the interstate banking systems to pay Defendants’ employees.

4.6. Hoehner had authority to set corporate policy, participate in decisions regarding

    the payment of employees as well as participate in decisions regarding whether

    or not to pay Plaintiff overtime. In addition, Hoehner had operational control of

    significant aspects of HTS’ day-to-day functions and independently exercised

    control over the work situation. Hoehner had direct involvement in the day-to-

    day operation of HTS and had direct responsibility for the supervision of the

    employees. Hoehner set work schedules and made work assignments.

4.7. Hoehner acted, directly or indirectly, in the interests of an employer in relation

    to Plaintiff.



   _______________________________________________________________________________
                               Plaintiff’s Original Complaint
                                           Page | 6
         Case 5:21-cv-00281-JD Document 1 Filed 03/31/21 Page 7 of 13




   4.8. At all times hereinafter mentioned, Plaintiff was an employee who was engaged

       in commerce or in the production of goods for commerce as required by

       29 U.S.C. § 207.

5. Factual Allegations

   5.1. HTS is a staffing company that provides labor to the oil and natural gas industry.

   5.2. Hoehner is the owner of and person responsible for all operations of HTS.

   5.3. Cactus Drilling is the largest privately held domestic land drilling contractor in the

       United States.

   5.4. Hoehner, HTS and Cactus Drilling were joint employers of Plaintiff.

   5.5. Hoehner: (1) possessed the power to hire and fire Plaintiff and did so; (2)

       supervised and controlled the work schedule or conditions of employment of

       Plaintiff; (3) determined the rate and method of payment for Plaintiff; and (4)

       maintained employment records with regard to Plaintiff.

   5.6. HTS: (1) possessed the power to hire and fire Plaintiff and did so; (2) supervised

       and controlled the work schedule or conditions of employment of Plaintiff; (3)

       determined the rate and method of payment for Plaintiff; and (4) maintained

       employment records with regard to Plaintiff.

   5.7. Cactus Drilling also: (1) possessed the power to hire and fire Plaintiff; (2)

       supervised and controlled the work schedule or conditions of employment of



      _______________________________________________________________________________
                                  Plaintiff’s Original Complaint
                                              Page | 7
        Case 5:21-cv-00281-JD Document 1 Filed 03/31/21 Page 8 of 13




    Plaintiff; (3) determined the rate and method of payment for Plaintiff; and (4)

    maintained employment records with regard to Plaintiff.

5.8. Plaintiff worked for Hoehner, HTS and Cactus Drilling within the three years

    preceding this lawsuit.

5.9. Plaintiff’s’ job responsibilities included, among others, installing and maintaining

    air conditioning systems as directed by Defendants at one of the Defendants’

    work locations or one of the locations of one of Defendants’ clients. Plaintiff

    performed work on oil and gas rigs.

5.10.       Plaintiff was a blue-collar worker.

5.11.              Plaintiff’s job duties were those of a nonexempt employee under the

    FLSA.

5.12.       For the work Plaintiff performed Plaintiff was paid as an independent

    contractor.

5.13.       Plaintiff was paid a straight time hourly rate.

5.14.       Defendants misclassified Plaintiff, treating him as an independent

    contractor rather than an employee. In reality, the alleged independent

    contractor was actually an employee of Defendants who performed non-exempt

    work that is part of the fundamental service provided by Defendants.




   _______________________________________________________________________________
                               Plaintiff’s Original Complaint
                                           Page | 8
           Case 5:21-cv-00281-JD Document 1 Filed 03/31/21 Page 9 of 13




   5.15.      Plaintiff worked long hours. On many occasions, Plaintiff worked more

       than 12 hours a day and more than five days a week. Specifically, Plaintiff worked

       more than 40 hours in practically all of the work weeks covered by this lawsuit.

   5.16.      Defendants’ records will show the number of hours worked by Plaintiff as

       Plaintiff was paid hourly.

   5.17.      Defendants were aware that Plaintiff worked 40+ hours per week yet did

       not pay Plaintiff overtime. Defendants were aware that Plaintiff was working

       more than 40 hours a week because Plaintiff was paid weekly on an hourly basis.

       Thus, Defendants tracked the time worked by Plaintiff.

   5.18.      Defendants have violated Title 29 U.S.C. § 207 in that:

      5.18.1.        Plaintiff worked in excess of forty (40) hours per week during one or

            more weeks of employment; and

      5.18.2.        No payments, or insufficient payments and/or provisions for

            payment, have been made by Defendants to properly compensate Plaintiff at

            the statutory rate of one and one-half times the regular rate for those hours

            worked in excess of forty (40) hours per work week as provided by the FLSA.

6. First Cause of Action: Failure to Pay Wages in Accordance with the Fair Labor
   Standards Act.

   6.1. Each and every allegation contained in the foregoing paragraphs is re-alleged as

       if fully rewritten herein.


      _______________________________________________________________________________
                                  Plaintiff’s Original Complaint
                                              Page | 9
     Case 5:21-cv-00281-JD Document 1 Filed 03/31/21 Page 10 of 13




6.2. Plaintiff was, and is, entitled to be paid at the statutory rate of one and one-half

    times his regular rate of pay for those hours worked in excess of forty (40) hours

    in a workweek.

6.3. During the relevant period, Defendants violated § 207 of the FLSA by employing

    Plaintiff in an enterprise engaged in commerce or in the production of goods for

    commerce within the meaning of the FLSA, as aforesaid, for one or more

    workweeks without compensating Plaintiff for his work at a rate of at least one

    and one-half times his regular rate of pay for all hours worked in excess of forty

    (40) hours in a workweek.

6.4. To date, Defendants continue to fail to pay Plaintiff his FLSA mandated overtime

    pay.

6.5. Defendants’ actions in this regard were/are willful and/or showed/show reckless

    disregard for the provisions of the FLSA as evidenced by their continued failure to

    compensate Plaintiff at the statutory rate of one and one-half times his regular

    rate of pay for the hours worked in excess of forty (40) hours in a workweek when

    they knew, or should have known, such was, and is due.

   6.5.1. Defendants have been sued before for classifying manual workers as

        independent contractors yet continued to employee Plaintiff as an

        independent contractor when Defendants knew he should have been

        classified as an employee.

   _______________________________________________________________________________
                               Plaintiff’s Original Complaint
                                           Page | 10
        Case 5:21-cv-00281-JD Document 1 Filed 03/31/21 Page 11 of 13




   6.6. Due to the intentional, willful, and unlawful acts of Defendants, Plaintiff suffered

       and continue to suffer damages and lost compensation for time worked over forty

       (40) hours in a workweek, plus liquidated damages.

   6.7. Plaintiff is entitled to an award of reasonable attorneys' fees and costs pursuant

       to 29 U.S.C. §216(b).

7. Second Cause of Action: Failure to Pay Wages in Accordance with the New Mexico
   Minimum Wage Act (“NMMWA”), N.M. Stat. Ann. § 50-4-19, et seq.

   7.1. Plaintiff incorporates by reference all of the above paragraphs in sections 1-5.

   7.2. During his employment, Plaintiff was an “employee” of Defendants as defined by

       the NMMWA in N.M. Stat. Ann. § 50-4-21(c).

   7.3. During their employment, Defendants were Plaintiff’s “employer” as defined by

       the NMMWA in N.M. Stat. Ann. § 50-4-21(b).

   7.4. Plaintiff worked over 40 hours in workweeks in New Mexico.

   7.5. This count arises from Defendants’ violations of the NMMWA by failing to pay

       overtime to the Plaintiff when he worked over 40 hours in individual workweeks.

   7.6. Defendants classified the Plaintiff as exempt from the overtime provisions of the

       NMMWA.

   7.7. Plaintiff was not exempt from the overtime provisions of the NMMWA.

   7.8. Plaintiff was regularly directed to work by Defendants, and did work, over 40

       hours in individual workweeks.


      _______________________________________________________________________________
                                  Plaintiff’s Original Complaint
                                              Page | 11
           Case 5:21-cv-00281-JD Document 1 Filed 03/31/21 Page 12 of 13




   7.9. As a result of the foregoing conduct, as alleged, Defendants have violated, and

       continue to violate the NMMWA by failing to pay the Plaintiff overtime at one

       and one-half times his regular rate of pay when he worked over 40 hours in

       individual workweeks.

   7.10.       Defendants’ actions were part of a “continuing course of conduct” (N.M.

       Stat. Ann. § 50-4-32) for which the Plaintiff seeks recovery.

   7.11.       As a result, the Plaintiff has been damaged in an amount to be determined

       at trial.

8. Relief Sought.

   8.1. Wherefore, Plaintiff respectfully requests that he recover from Defendants,

       jointly and severally, and this Court grant the following relief for the applicable

       time periods and continuing to the date of trial:

      8.1.1. An award of unpaid wages for overtime compensation due under the FLSA
           and continuing until the time of trial;

      8.1.2. An award of liquidated damages as a result of the Defendants’ failure to
           pay overtime compensation pursuant to the FLSA and continuing until the
           time of trial;

      8.1.3. A finding that Defendants’ actions are willful under the FLSA;

      8.1.4. Unpaid wages under the NMMWA beginning from when the Defendants’

             continuing course of conduct started;

      8.1.5. An amount equal to twice Plaintiff’s unpaid wages as penalties under the

             NMMWA;
      _______________________________________________________________________________
                                  Plaintiff’s Original Complaint
                                              Page | 12
  Case 5:21-cv-00281-JD Document 1 Filed 03/31/21 Page 13 of 13




8.1.6. An award of prejudgment and post judgment interest;

8.1.7. An award of costs and expenses of this action together with reasonable
     attorneys' and expert fees;

8.1.8. Such other and further relief as this Court deems just and proper.

                        Respectfully submitted:


                        /s/ Victor R. Wandres
                        Victor R. Wandres, OBA #19591

                        Paramount Law

                        1202 E. 33rd Street
                        Tulsa, OK 74105
                        (918) 200-9272 voice
                        (918) 895-9774 fax
                        victor@paramount-law.net

                        By:     /s/ Chris R. Miltenberger
                                Chris R. Miltenberger
                                Texas State Bar Number 14171200
                                Designated as Lead Attorney

                        The Law Office of Chris R. Miltenberger,
                        PLLC

                        1360 N. White Chapel, Suite 200
                        Southlake, Texas 76092
                        817-416-5060 (office)
                        817-416-5062 (fax)
                        chris@crmlawpractice.com

                        Attorneys for Plaintiff




_______________________________________________________________________________
                            Plaintiff’s Original Complaint
                                        Page | 13
